Decree affirmed, with costs payable out of the estate. Memorandum: We construe the word “ heirs ” in this will as comprising those who would have been heirs if testatrix’s son George had died contemporaneously with the testatrix and under this construction the respondent, the widow of the testatrix’s son George, is an heir of her husband. (Dec. Est. Law, §§ 81, 83; Matter of Chalmers, 264 N. Y. 239.) All concur. (The decree construes a will.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.